


AMENDMENT NO. 1 (“Amendment”) dated as of January 31, 2012,
to the
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
dated as of December 31, 2008 by and between
THQ Inc., a Delaware corporation (the “Company”),
and BRIAN J. FARRELL (the “Executive”)
RECITALS
WHEREAS, the Company and the Executive are parties to the Second Amended and
Restated Employment Agreement dated as of December 31, 2008 (the “Employment
Agreement”); and
WHEREAS the Board of Directors of the Company (“Board”) and Executive wish to
amend the Employment Agreement as set forth herein;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained therein, the parties agree that the Employment Agreement shall be
amended as follows:
1.Section 3.1 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:
3.1 Base Salary. An annual base salary (“Base Salary”) (payable in substantially
equal installments at the Company's normal pay periods) during the period from
February 13, 2012 through February 12, 2013 of $359,250. Company and Executive
shall review the Base Salary annually thereafter, provided that it shall be no
lower than $718,500 per year commencing on February 13, 2013, and it may be
increased (but not decreased) for subsequent periods unless the parties agree
otherwise in writing.
2.Section 4.5 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:
4.5    Life and Disability Insurance. The Company shall provide to Executive,
and pay the premiums on, insurance on Executive's life in the amount of $3
million as well as, on an after-tax basis, long-term disability insurance for
the Executive covering at least 80% of the greater of Executive's Base Salary as
of January 1, 2012 or his then current Base Salary during the Employment Term
and for a period of twenty-four (24) months thereafter, each of which shall have
the coverage reasonably requested by Executive; provided, however, that the
foregoing coverage shall be subject to any insurance examinations of Executive
required by the insurer. Executive shall designate the beneficiaries under the
disability and life insurance policies.
3.Section 7.4(a)(2) of the Employment Agreement is hereby amended to add
“without Executive's written agreement,” at the beginning of the section.
4.Section 7.5(a)(1) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:
(1)    a lump sum payment, payable within 30 days of termination, equal to (x)
three (3) times the greater of Executive's Base Salary as of January 1, 2012 or
his then current Base Salary, plus (y) one (1) times bonus compensation equal to
the highest annual Bonus plus Performance Bonus amounts received by Executive
during any prior fiscal year.






--------------------------------------------------------------------------------




5.Section 7.6 is hereby deleted in its entirety and replaced with the following:
7.6 Death or Disability. If Executive dies prior to the end of the Employment
Term or if the Board makes a Disability Determination, Executive or his
beneficiary or estate shall be entitled to receive (in addition to amounts and
benefits under any life insurance policy or disability program or policy) the
higher of the Executive's Base Salary as of January 1, 2012 or his then current
Base Salary (“Disability Salary”) pro rated for the period up to the date on
which the death or Disability Determination occurs and a pro-rated Bonus for the
fiscal year in which the death or Disability Determination occurs payable at the
same time such Disability Salary or Bonus would otherwise have been paid had the
Executive continued employment. In addition, the vesting or lapsing of
restrictions of all stock options, stock appreciation rights and restricted
stock granted to Executive that are not exercisable or remain restricted as of
the date on which the Death or Disability Determination occurs shall be
accelerated, and Executive or his beneficiary or estate shall be entitled to
exercise such stock options and stock appreciation rights, together with all
stock options and stock appreciation rights that are exercisable as of the date
of death or Disability Determination, through the stated expiration date of such
stock options and stock appreciation rights.


In addition, in the event of such a termination the Company shall within 20 days
of such termination pay to the Executive or his personal representative, as the
case may be, severance pay in a lump sum equal to the greater of Executive's
Base Salary as of January 1, 2012 or his then current Base Salary for one year,
subject to compliance with Section 8.
6. Section 7.7(a) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:
(a)    If the Executive's employment is terminated by the Company other than for
“Cause” (as defined in paragraph 7.3 hereof) within one year subsequent to a
Change of Control or if the Executive voluntarily terminates such employment
within one year subsequent to a Change of Control for any reason (whether or not
Good Reason) (the “Evaluation Period”), then in either such event, the Executive
shall be entitled to the following payments and benefits as well as those set
forth in paragraphs 7.5(a)(2through and including7.5(d):
three (3) times the sum of:
(x) the greater of Executive's Base Salary as of January 1, 2012 or his then
current Base Salary, plus
(y) bonus compensation equal to the highest annual Bonus plus Performance Bonus
amounts received by Executive during any prior fiscal year.
6.Company hereby agrees to pay Executive's reasonable legal fees incurred in
connection with the review, interpretation, drafting and documentation of this
Amendment up to a maximum amount of Five Thousand US Dollars (US $5,000.00).
7.Except as specifically amended in the Amendment, all other terms and
conditions of each Agreement shall continue in full force and effect and govern
this Amendment as if repeated herein in full, and are hereby ratified and
affirmed. Unless specified otherwise within this Amendment, all capitalized
terms used in this Amendment shall have the same meanings ascribed to them as
set forth in each




--------------------------------------------------------------------------------




Agreement. In the event of any conflict between the express terms of the
Agreement and this Amendment, the terms of this Amendment shall control.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
and year first above written.
Company:
 
 
THQ Inc., a Delaware Corporation
 
 
 
 
By:
/s/ Kris Graves
Its:
 
 
 
/s/ Brian J. Farrell
Brian J. Farrell







